DETAILED ACTION
1.	This office action is in response to communication filed on 09/11/2020. Claims 1-13 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanet et al. Pub. No. 2017/0179954.
Regarding claim 1, Fig. 12 and 13 of Fanet et al. discloses an analog-to-digital converter  for an adiabatic logic circuit ( Fig. 12 Fanet et al. discloses the same analog-to-digital converter cell for an adiabatic logic circuit for each cell C1 or C2 or CN in Fig. 4 of application ), comprising at least one variable-capacitance cell (C1), said at least one cell (C1) comprising first (Ø(t)  terminal) and second (s terminal) main terminals  and at least one control terminal (e1 terminal) insulated from its first (Ø(t)  terminal)  and second (s terminal)  main terminals and capable of receiving a control voltage (A in Fig. 13) to vary the capacitance (varying capacitance of C1)  between its first (Ø(t)  terminal)  and second main terminals second (s terminal) between a low value and a high value (low and high Values of A in Fig. 13), wherein: said at least one cell (C1) has its first main terminal (Ø(t) terminal)  coupled to a node of application of a variable periodic converter power supply voltage (Ø(t) in Fig. 13); said at least one cell (C1) has its second main terminal (s terminal) coupled to a node for supplying a binary output signal (S) 
Regarding claim 2. The converter according to claim 2, Fig. 14 of Fanet et al. further discloses wherein said at least one cell (C1) comprises a plurality of cells (C1 and C1’) respectively having different threshold voltages (threshold voltage of A1 and complement threshold voltage of /A for the switching between the low value (low value of S in Fig. 13) and the high value (high value of S in Fig. 13) of the capacitance (C1, C1’) between their first (Ø(t)) and second (s and s’ terminals) main terminals, the second (s and s’ terminals)  main terminals of said cells (C1 and C1’) being respectively coupled to different nodes  (nodes of s and s’) for supplying binary output signals ( S and /S of) the converter (Fig. 14).  
Regarding claim 3. The converter according to claim 2, Fig. 13 and 14 further discloses wherein each cell (C1 of C1’) receives on its control terminal (e1, e1’) a voltage equal (Voltage of A and voltage of /A) to the analog input voltage (A) of the converter (Fig. 14).  
Regarding claim 4. The converter according to claim 2, Fig. 14 further discloses wherein each cell has a transfer function between the control voltage (voltage of A and A’) applied to its control terminal (e, e’) and the capacitance (capacitance of C1 of C1’) between its first (Ø(t)) and second (s, s’ terminals) main terminals having a single rising edge defining a cell switching threshold voltage (see Fig. 13).  
Regarding claim 5. The converter according to claim 4, Fig. 14 further discloses wherein each cell comprises an electromechanically-controlled variable-capacitance capacitor (C1, C1’) comprising four electrodes (four electrodes of C1 and C1’), the capacitors (C1, C1’) of the different cells (C1, C’) having different structures (differential structures of C1 and C1’) defining the different switching threshold voltages (differential threshold voltages of A and /A).  
Regarding claim 9. The converter according to claim 2, Fig. 14 of Fanet et al. further discloses  wherein at least one cell (C1, C1’) among said plurality of cells (C1, C1’) has a transfer function between 
Regarding claim 10. The converter according to claim 9, Fig. 14 further discloses wherein each cell (C1, C1’) comprises an electromechanically-controlled variable-capacitance capacitor (C1, C1’) comprising four electrodes (four electrodes of each C1 and C1’), the capacitors (C1, C1’)of the different cells having different structures (differential structures of C1 and C1’) defining the different switching threshold voltages (switching threshold voltages of A1 and A1’).  

Allowable Subject Matter
4.	Claims 6 -8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art Fig. 14 of Fanet et al.  Fig. 14 further discloses wherein each cell  (C1, C1’)comprises at least one fixed-capacitance capacitor (CL, C’L) but does not discloses one variable-resistance element, the variable-resistanceC1490.70157US00-31-8514521.1 elements of the different cells having different threshold voltages for the switching between a high resistance value and a low resistance value.  
5.	Claim 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein said at least one variable- capacitance cell comprises a single variable-capacitance cell, the converter further comprising a variable-gain circuit coupling the control terminal of said cell to a terminal of application of the analog input voltage of the converter.  


Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/17/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845